730 So.2d 871 (1999)
Earl B. JAMISON
v.
William Earl HILTON, etc.
No. 98-C-2916.
Supreme Court of Louisiana.
February 5, 1999.
Denied.
KNOLL, J., concurs with reasons.
CALOGERO, C.J., would grant the writ.
KNOLL, Justice, Concurring.[*]
Denied. The result is correct. La.R.S. 13:5107(D), as amended and reenacted by 1997 La.Acts 518, § 1, provides in Section 5 that "[t]he provisions of this Act shall be applicable only to suits filed on and after its effective date." Act 518 became effective January 1, 1998, and in my view this is interpretive legislation, and therefore the amended statute was not applicable to this action, which was filed on June 4, 1993.
NOTES
[*]  Johnson, J., not on panel. See Rule IV, Part 2, § 3.